          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA

FARMERS NEW WORLD LIFE                     )
INSURANCE COMPANY,                         )
                                           )
                    Plaintiff,             )
                                           )         Case No. CIV-17-1254-D
vs.                                        )
                                           )
KEISHA JONES,                              )
DAVID ATCHISON, SR.,                       )
FANNIE ATCHISON,                           )
J.H., a minor,                             )
L.M.H., a minor, and                       )
I.E.S., a minor,                           )
                                           )
                    Defendants.            )

                                        ORDER

      The matter comes before the Court on the Motion for Release of Records by Chief

Medical Examiner [Doc. No. 38] by Defendants Anitra Haag, as legal guardian and next

friend of L.M.H; Amber Smith, as parent and legal guardian and next friend of I.E.S.; and

Kristie Hall, as parent, legal guardian and next friend of J.H (collectively “Defendant

Minor Children”). The Defendant Minor Children request that an order be entered

directing the Office of the Chief Medical Examiner of Oklahoma to produce and permit

inspection and copying of all documents in the Medical Examiner Case File – including,

but not limited to records, autopsy reports, documents, evidence and any other material of

any nature concerning the death of David L. Atchison, II, and/or otherwise regarding or

relating to any investigation into his death, with the exception of those documents to

which the Medical Examiner claims a privilege and/or is prohibited by statute from
producing. Defendants further request that any electronically-stored information be

produced on compact disk, dvd, or similar format and that the Chief Medical Examiner

provide a cost estimate prior to copying. Defendant Keisha Jones has not filed an

objection.

      IT IS THEREFORE ORDERED that the Office of the Chief Medical Examiner

of Oklahoma is directed to produce and permit inspection and copying of all documents

in the Medical Examiner Case File – including, but not limited to, records, autopsy

reports, documents, evidence and any other material of any nature concerning the death

of David L. Atchison, II, and/or otherwise regarding or relating to any investigation into

his death, with the exception of those documents to which the Medical Examiner claims a

privilege and/or is prohibited by statute from producing.1 The Chief Medical Examiner

of Oklahoma shall provide the requesting parties with a cost estimate prior to production.

      Said documents shall be produced on or before fourteen (14) days after entry of

this Order, with costs to be paid by the requesting parties as provided by 63 OKLA.

STAT. §§ 939, 949, and released and delivered to:

      Mark B. Houts
      HOUTS LAW, PLLC
      3847 S. Boulevard, Suite 100
      Edmond, OK 73013




1
  Based upon the nature of the case and that the request has been made by all of the
Defendant Minor Children in this case, as well as the fact that the only other Defendant
has not filed an objection, the Court finds that a hearing on the Application under 63
OKLA. STAT. § 939 is not required.

                                            -2-
IT IS SO ORDERED this 26th day of October, 2018.




                                -3-
